DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 and 9/12/22 has been entered.
 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krettenauer (US 7,820,302). 

5. 	Regarding to Claim 1, Krettenauer teaches a method of expanding an elongated and at least regionally planar metal element (elongated material strip 1 made of metal, as described in column 5 lines 46-48 and can be seen from Figures 1-4 in Krettenauer) that has two respective marginal regions (a first side region 26 and a second side region 27, as described in column 6 lines 34-39 in Krettenauer)  oppositely disposed and extending in a longitudinal direction and a central region (central region 28, as can be seen from Figure 4 in Krettenauer) arranged therebetween and including cuts (slots 2, 3, as described in column 5 lines 46-48 in Krettenauer), the marginal regions (26, 27) of the metal element (1) are moved apart transversely to the longitudinal direction and in parallel with a planar extent of the metal element such that connection portions of the central region formed by the cuts (2, 3) and connecting the two respective marginal regions (26, 27) to one another are folded [as described in column 6 lines 3-15 in Krettenauer], the method comprising: displacing the two respective marginal regions (26, 27) with respect to one another transversely to the planar extent of the metal element to form a displaced state (a first displaced state, as described in column 6 lines 6-9 and can be seen from Figures 2-3 in Krettenauer); and subsequently moving apart the two respective marginal regions (26, 27) in the displaced state (a further pulling apart, as described in column 6 lines 10-15 and can be seen from Figures 3-4 in Krettenauer). However, Krettenauer does not explicitly disclose a step of applying a force transverse to the planar extent of the metal element to displace the two respective marginal regions.  However, it is a well-known technique to use a machine, such as a bending machine or a press to mechanically  perform automated folding operations.   Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform pulling of the marginal regions using a machine, which would grip the marginal regions from a transverse direction in order to apply the pulling force as a known technique used to perform similar methods and enable ease and automation of performing folding operations. 

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krettenauer (US 7,820,302), as applied to claim 1 above, in further view of Willerschied et al. (US 8,276,249). 

7.	Regarding to Claim 8, Krettenauer discloses the method in accordance with claim 1, having a metal element (1) and two respective marginal regions (26, 27). However, the  Krettenauer does not explicitly disclose the metal element being moved in the longitudinal direction during the displacement of the two respective marginal regions. Willerschied et al. however, discloses a metal element (11) being moved in the longitudinal direction (as indicated by arrow 12 in Figure 8) during the displacement (as indicated by arrow 24 in Figure 8) of the two respective marginal regions (22, 23) [as described in column 6 lines 28- 51 in Willerschied et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the Krettenauer to include movement in the longitudinal direction during the displacement of the two respective marginal regions, as taught by Willerschied et al., to be able to expand metal elements at a high speed [as described in column 6 lines 28- 51 in Willerschied et al.].

Allowable Subject Matter
8.	Claims 2-7 and 9-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 2-5, and 9-21 are allowed for reasons previously indicated in the final reject mailed 5/12/22. 

Regarding to claims 6-7, applicant has incorporated the previously indicated allowable subject matter into independent form. Claims 6-7 are therefore allowed. 


Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new grounds of rejection above.  Specifically, applicant’s arguments regarding the prior art of Shank et al. are considered moot since Shank et al. is no longer being used in the current rejection.   The prior art of record does not explicitly disclose applying a force transverse to the planar extent of the metal element, however, it would have been obvious to one of ordinary skill in the art to include machine having a gripping force in the transverse direction in order to perform folding operations, as rejected above under 103.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726